Citation Nr: 0606247	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  96-43 832	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from April 1966 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1996 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded this issue in 
March 2001 and December 2003; it is again before the Board 
for appellate review.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  The veteran's purported PTSD stressor is uncorroborated.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - PTSD

Basically, service connection for PTSD requires a specific 
diagnosis consistent with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV); a verified stressor; and 
competent medical evidence that the stressor is the cause of 
PTSD.  38 C.F.R. §§ 3.304(f), 4.125(a) (2005).  This claim is 
denied on the basis of the lack of an adequately verified 
stressor.  Here, VA must focus upon adequate verification 
because the record does not show the veteran's engagement in 
combat against the enemy.  If the evidence establishes combat 
activity -- such as by official record of such activity 
(e.g., award of the Combat Infantryman Badge, Purple Heart 
Medal, or Bronze Star with "V" device for valor) -- and the 
claimed stressor is related thereto, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, and hardships of such service, then the veteran's 
testimony alone may establish the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

A determination as to whether a claimant is a combat veteran 
is key in a PTSD claim because he is entitled to have his lay 
stressor allegation accepted, without corroboration, if he 
had engaged in combat.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The U. S. Court of Appeals for Veterans Claims 
(Court) held that: 

"[w]here it is determined, through recognized 
military citations or other supportive 
evidence, that the veteran was engaged in 
combat with the enemy and the claimed 
stressors are related to such combat, [his] 
lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that [his] testimony is found to be 
'satisfactory,' e.g., credible, and 
'consistent with the circumstances, 
conditions, or hardships of [combat] 
service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must find that the veteran had 
engaged in combat with the enemy.  See Zarycki. 

 "Credible supporting evidence" of a non-combat stressor 
may be obtained from service records or other sources.  
Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the 
requirement of "credible supporting evidence" means that 
"the appellant's [uncorroborated] testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

Here, combat activity is not shown based on a combat-specific 
service award.  The record reflects three DD Forms 214 
covering the following active duty periods in the Air Force: 
(1) April 6, 1966-May 15, 1969 to include one year and one 
day of foreign service; (2) May 16, 1969 to May 15, 1973 with 
no foreign service; and (3) May 16, 1973 to May 24, 1974, 
with no foreign service.  Thus, the veteran continuously 
served on active duty from April 1966 to May 1974, but the 
only service period that could be the basis for a Vietnam War 
combat stressor allegation is the first period of service.  
The DD 214 concerning that service period documents the award 
of several citations, including the Vietnam Service Medal and 
the National Defense Service Medal, but no combat-specific 
award is listed therein, or in the other DD 214s or service 
personnel records.  Nor do the DD 214s indicate assignment to 
combat duty.  The first DD 214 indicates service abroad for 
one year and one day; service personnel records indicate 
presence in Vietnam from mid-March 1968 forward.  "Air Force 
Specialties" included transportation assistance and vehicle 
operation.    

A service personnel record lists the following under the 
heading "Combat": 

Vietnam Air Offensive Campaign (Phase II) (BSS) 14 March 68  
31 March 68/ Vietnam Air/Ground Campaign (BSS) 68 March 14-68 
Jun7//
VietnamAirOffensiveCampaignPhaseIII (BSS) 68 Aprl-68Oct31//

The claims file includes a copy of this record with the 
above-quoted portion highlighted, apparently proffered by the 
veteran as conclusive evidence of combat activity.  This 
evidence does not, however, establish that the veteran 
engaged in combat merely because the entry quoted above was 
typed under a heading "Combat" in a pre-printed form.  VA's 
Office of General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe, hostile unit, or instrumentality.  VAOPGCPREC 
12-99 (65 Fed. Reg. 6,257 (2000)).  The fact that a veteran 
served in a "combat zone" does not prove that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in a veteran's service personnel records that he 
participated in a particular operation or campaign would not, 
alone, conclusively establish combat service because the 
terms "operation" and "campaign" encompass both combat and 
non-combat activities.  Id.  Whether or not a veteran 
"engaged in combat with the enemy" must be determined 
through recognized military citations or other evidence.  No 
single piece of evidence is dispositive, and VA must assess 
the credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The claimant's combat 
activity allegations are to be evaluated with other evidence 
of record.  Id. 

Notwithstanding the above, here, service personnel evidence 
of the veteran's participation in a campaign on foreign soil 
during the Vietnam Era, viewed in light of his duties 
involving vehicle operation, certainly does not rule out 
combat.  It is plausible that such participation could have 
physically placed the veteran in or near a combat zone.  The 
appropriate question, then, is whether, in the course of 
participation in such campaigns, he personally experienced 
trauma, e.g., through a threat or actual injury to his person 
or through witnessing incidents that could be the basis for a 
PTSD diagnosis.    

The veteran's basic contentions concerning stressor incidents 
are the following.  First, in the course of performing 
transportation assistance, vehicle operation, and guard 
duties in Vietnam from March 1968 to March 1969, the veteran 
experienced numerous firefights and had engaged in "hand to 
hand" combat in "Quinn Yhon," along with the National 
Guard troops, against Viet Cong forces.  He reported killing 
one Viet Cong soldier in hand-to-hand combat.  He reported 
one incident in 1968 (more specific date not given) in "Phu 
Cat" during which his unit came under mortar attack.  He 
reported that he went to aid a National Guard airman to 
safety, and the impact from mortar or rocket fire "blew" 
him backward onto a flight of stairs with impact to his head 
and back.  He also said that he himself was "severely 
wounded" during this incident.  He was engaged in a 
firefight with members of the 44th Artillery.  Numerous 
casualties were sustained under intense and heavy attack.  On 
one occasion, he was ordered to view bullet-riddled, mangled 
bodies.  

Uncorroborated allegation of proximity to a combat area, 
without more, is insufficient to establish combat service.  
See VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 (1993) 
(mere presence in a combat zone is not sufficient to 
establish combat service).  The RO has attempted to 
corroborate the allegations through multiple contacts with 
official military sources, including the U.S. Armed Service 
Center for Research of Unit Records (USASCRUR).  The 
veteran's service personnel records were obtained, and they 
listed the veteran's participation in certain campaigns but 
did not contain evidence of participation in combat.  
USASCRUR supplied extracts from "Air Base Defense in the 
Republic of Vietnam 1961-1973", which do show attacks on Phu 
Cat Air Base during the veteran's service in Vietnam.  Also, 
USASCRUR provided historical reports and chronologies for the 
37th Tactical Fighter Wing, 37th Field Maintenance Squadron, 
stationed at Phu Cat Air Base, covering the period from 
January 1968 to March 1969, and they do list numerous combat-
related incidents like mortar attacks.  However, USASCRUR 
also stated that, without more specific information as to 
combat incidents (more specific dates than merely the year; 
types of attack; specific locations; names of casualties or 
wounded soldiers), it cannot provide more definitive 
corroborating information.  The veteran has not provided such 
specific details to enable corroboration such as identities 
of U.S. service personnel who reportedly were wounded or 
died, or more specific information that could lend more 
credibility to his stressor allegation even if it is not the 
type of incident that could be verified to a certainty.  For 
instance, he did not name the National Guard airman he had 
assisted to safety; nor did he report the date and specific 
location when he killed a Viet Cong solider; or when he was 
severely wounded due to back injury.  

Unless the veteran's combat activity is established, the 
veteran bears the burden of advancing a stressor that can be 
verified to some extent, even though not as to every single 
detail in every instance.  See 38 C.F.R. § 3.159(c)(2)(i) 
(2005); see also Pentecost v. Principi, 16 Vet. App. 124 
(2002) (corroboration of every detail of a stressor, such as 
a veteran's direct, personal involvement in the stressful 
incident, may not be necessary in some circumstances).  
Presence in or near a combat zone and trauma experienced 
there, or other traumatic event, could, on a case-by-case 
basis, support service connection for PTSD, provided however, 
there is sufficient corroboration that such incidents were in 
fact experienced by the veteran.  To do so, however, the 
veteran himself must carry the burden of advancing 
sufficiently detailed information about at least one incident 
to enable VA to corroborate it.  He has not done so here, 
even though this responsibility lies with him under 38 C.F.R. 
§ 3.159(c)(2)(i) and he had multiple notices of the 
importance of a verified stressor in his case.   

In addition, service medical records do not document combat-
related bodily injuries, or reports of psychic trauma or 
other combat-related incidents for which the veteran sought 
treatment.  No psychiatric abnormality was noted as of the 
performance of the separation medical examination report in 
April 1974.  
    
Given the veteran's specific allegation as to a "severe" 
back injury in Vietnam due to mortar or rocket attack, the 
Board considered whether the record documents the onset of 
back problems in service, which, when viewed in the context 
of official records of service in Vietnam, would help to 
substantiate a stressor allegation.  The veteran himself said 
recently he did not report his back injury before discharge.  
Nonetheless, the service medical records do document several 
complaints of back pain, and a report during the April 1974 
separation medical examination as to back pain since 1964 -- 
which would have preceded commencement of active service by 
some two years.  Also, service medical records reflect a 
finding of scoliosis in the thoracic spine.  All of the 
clinical records documenting complaints of back pain are 
dated in and after 1972, years after conclusion of the 
veteran's Vietnam tour, and there is absolutely no indication 
therein that the back pain is attributable to a combat-
related injury.  

Corroboration of alleged stressors involves issues of 
credibility.  Credibility is an adjudicative, as opposed to a 
medical, determination.  The Board has the "authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  It must assess the credibility and 
weight of all the evidence to determine probative value, 
accounting for evidence it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
favorable evidence.  Equal weight is not assigned to each 
piece of evidence in the record; not every piece of evidence 
has the same probative value; the Board is not required to 
accept an uncorroborated account of service experiences.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

The evidence discussed above, including negative evidence -- 
as to a gap in time between the conclusion of service in 
Vietnam and complaints of back pain in 1972 forward and as to 
the lack of a reference to a combat injury in the later 
service medical records -- tends to undermine credibility of 
the stressor allegations, particularly as to purported combat 
injury.  Credibility is further eroded when such evidence is 
viewed in the context of ample post-service evidence of 
multiple back injuries incurred in civilian employment, to 
include a significant injury in the early 1980s when the 
veteran reportedly fell some 20 feet, and negative evidence 
as to a combat service award.  

Also, the veteran said during the appeal that he was 
persistently harassed, mistreated, or unfairly treated by his 
superiors during service after returning from Vietnam despite 
his perseverance in an effort to perform as well as he could.  
He appears to be referring to various disciplinary 
proceedings, including those for being absent without leave, 
which he believes was taken against him unfairly.  His 
reports as to mistreatment are vaguely stated; he does not 
seem to be arguing that mistreatment itself is a trigger of 
PTSD, but rather, that it exacerbated the hardships borne in 
Vietnam.  The veteran's service personnel records are 
voluminous and document deficient performance, to include 
multiple incidents of tardiness, failure to report to duty as 
assigned, and other behavioral deficiencies.  The veteran was 
found not to have a psychiatric disorder, but rather, a 
character and behavior disorder: passive-aggressive 
personality manifested by obstructionism, procrastination, 
pouting, stubbornness, and ineffectual manipulation.  He was 
recommended for discharge in May 1974 on the grounds that he 
is unsuitable for further duty despite counseling and 
multiple attempts to encourage improvement.  

Such evidence could raise the question as to whether 
behavioral problems noted in 1973-1974 could have been 
manifestations of psychiatric problems that had their genesis 
earlier in active duty.  However, it was explicitly 
determined that the veteran did not have an acquired 
psychiatric disorder in service at the time of discharge.  
Moreover, at no time during some five years between the time 
he returned from Vietnam until discharge did he ever complain 
about emotional problems to a medical professional which he 
attributed to stress or trauma in Vietnam.  While this 
certainly is not conclusive evidence, when the fact that 
initial post-service psychiatric treatment began many years 
after discharge is considered, the record tends not to 
support such a proposition.  

Furthermore, while the veteran and his representative have 
stressed multiple times that a diagnosis of PTSD is in 
effect, no diagnosis is based on a corroborated stressor.  
The Board has carefully reviewed the post-service clinical 
records concerning the veteran's psychiatric problems, and 
numerous diagnoses, to include depression, anxiety, 
personality disorder, and polysubstance abuse, are shown.  
The clinical records that do show a PTSD diagnosis are based 
on assumed truth of the stressor allegations as discussed 
earlier.  The law provides: "Just because a physician or 
other health professional accepted appellant's description of 
his . . . experiences as credible and diagnosed the appellant 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  Additionally, it is 
important to note that a C&P examiner said in 2004, based on 
a thorough review of the claims file, including service 
personnel and medical records, that the clinical records do 
not show symptomatology that definitely could be associated 
with PTSD, except perhaps sleep disturbance, until the late 
1980s.  While the C&P examiner conceded a PTSD diagnosis 
"giving the veteran the maximum benefit of the doubt," the 
diagnosis was not endorsed strongly, as the examiner stated 
that the record is also consistent with prior diagnosis of 
personality disorder.  Also, psychiatric manifestations, like 
depression, could be associated with significant physical 
problems like chronic back pain, independent of PTSD.         

The veteran's credibility is further undermined by VA 
clinical records, including the 2004 C&P examination report, 
that explicitly document the veteran's admission as to having 
feigned psychiatric symptoms to gain admission to a VA 
treatment program and to buttress his claim.  More than one 
professional reported an impression as to malingering in an 
attempt to pursue compensation.  Even the SSA decision 
documents the adjudicator's impression that the veteran's 
testimony was exaggerated.  The abundant documentation of the 
veteran's lack of credibility in the clinical setting, as 
well as in his pursuant of VA and SSA benefits, together with 
the evidence that does not support the veteran's statements -
- e.g., as to "severe wounding" in Vietnam - leads to a 
conclusion that the veteran's statement are not credible.     

In sum, the key evidentiary gap in this case is the lack of a 
corroborated stressor.  Thus, even if the Board were to 
resolve any doubt in the veteran's favor as to a PTSD 
diagnosis (in other words, discount the probative value of 
diagnosis of personality disorder and impression of 
malingering), that diagnosis still is not anchored by a 
corroborated stressor, a basic prerequisite in every PTSD 
service connection claim.

In light of the foregoing, the Board must find that the 
record does not sufficiently support a conclusion that the 
veteran engaged in combat, and the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.  There must be credible supporting 
evidence that the alleged stressor actually occurred to 
warrant service connection.  See Cohen v. Brown, 10 Vet. App 
128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).  Nor has 
the veteran advanced the occurrence of a non-combat stressor, 
in the alternative, sufficient to permit further 
corroboration efforts.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and the benefit-of-
reasonable doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005). 

II.  Duties to Notify and Assist

VA's duties to notify and to assist claimants in 
substantiating a claim for VA benefits are found at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran received multiple Section 5103(a) notices during 
the appeal.  The December 2001 and January 2004 letters 
notified the veteran as to the basic requirements of service 
connection (present disability, pertinent injury in service, 
and relationship between the two), which, while not specific 
as to PTSD, is relevant in this case as a PTSD claim does 
require a current disability in the form of a specific 
diagnosis, evidence of "injury" in the form of in-service 
trauma or stress, and evidence of etiological link between 
the diagnosis and in-service stress.  The letters also 
advised him that VA must make reasonable efforts to assist 
him in claim development, even though the veteran ultimately 
bears the responsibility for claim substantiation, if he 
identifies the sources of evidence pertinent to the claim.  
He was told about the importance of verifiable stressor 
allegations as long ago as May 1993.  Moreover, the 
unfavorable AOJ decision, Statement of the Case (SOC), and 
multiple Supplemental SOCs (SSOCs) discussed what evidence is 
required in a PTSD claim; the April 2002 SSOC discussed the 
duty to assist.  These items focused upon the lack of a 
verified stressor.  Notice of the fourth element was given 
with the citation of 38 C.F.R. § 3.159, from which the 
element is taken, in the September 2005 SSOC.      

The Board finds no prejudicial timing defect with respect to 
notice.  Full, content-complying notice was given during the 
appeal period.  The Pelegrini Court explicitly stated, at p. 
120, that where, as here, 38 U.S.C.A. § 5103(a) notice was 
not mandated at the time of the RO denial on appeal (appeal 
was perfected in 1996, long before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)), the RO did not err in not 
providing such notice.  Rather, the appellant has the right a 
complete notice and proper subsequent VA process, clearly 
provided in this case.  Even after the veteran was issued the 
most current (September 2005) SSOC and notified that he has 
an additional 60 days to comment on his claim, he did not 
specifically claim that VA failed to comply with notice 
requirements, or that he has any evidence in his possession 
required for full and fair adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 203 (2005).  The only new 
item of record after the issuance of that SSOC is additional 
argument submitted by the veteran's representative.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes service personnel and service verification records, 
service medical records, VA clinical records, private medical 
records, SSA decision and evidence supporting that decision, 
VA medical examination findings appropriate to this claim, 
and the veteran's written statements submitted in support of 
the claim.  The veteran was given an opportunity to testify 
in connection with his claim.  The Board's remand directives 
were completed.  Despite the foregoing development, the 
record still fails to document a verifiable combat or 
noncombat stressor.  Based upon the foregoing, the Board 
concludes that VA has met its duty-to-assist obligations.     


ORDER

Service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


